t c memo united_states tax_court terry e hornbacker and georgia r hornbacker petitioners v commissioner of internal revenue respondent docket no filed date terry e hornbacker and georgia r hornbacker pro_se michael t shelton for respondent memorandum findings_of_fact and opinion paris judge respondent issued notices of final_determination denying petitioners’ claim under sec_6404 for abatement of interest on federal income unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure tax_liabilities for and petitioners timely petitioned the court under sec_6404 and rule seeking review of respondent’s determination the issue for decision is whether respondent’s denial of petitioners’ claim_for_abatement of interest was an abuse_of_discretion findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and facts drawn from the stipulated exhibits are incorporated herein by this reference petitioners resided in illinois when they filed their petition during the years in issue mr hornbacker owned public sector consulting a management consulting business that performed startup analysis problem solving mobile computing solutions and internet marketing for small independent businesses mrs hornbacker was a violinist she performed with an orchestra was a music professor and gave private violin lessons mr hornbacker worked from a home_office and mrs hornbacker gave private violin lessons from a studio in petitioners’ home the notices of determination are dated date petitioners had days from the date of the notices of determination to petition the court the deadline was date petitioners’ petition was postmarked date see sec_7502 i the audit the internal_revenue_service irs selected petitioners’ and federal_income_tax returns for audit the irs did not contact petitioners in writing about the audit before date tax compliance officer valerie goggil tco goggil was assigned petitioners’ audit her case history reports reports for and were entered into evidence tco goggil credibly testified that her schedule was normally booked days out this timeframe had to be taken into account when rescheduling meetings or scheduling additional meetings with taxpayers it appears from the record that the audits of both returns occurred concurrently petitioners’ return is stamped sc no aug sic selected for exam petitioners’ return is stamped sc no aug sic selected for exam there is no explanation in the record for the one year between the selection of petitioners’ returns for audit and the concurrent audits of the returns at the top of the reports tax compliance officer sandra theilken tco theilken is identified as the examining officer tco goggil testified that she created the reports and that when tco theilken opened the reports for the audit_reconsideration tco theilken’s name was automatically inserted as the examining officer the irs no longer uses this procedure because on its server an audit_reconsideration is opened as a new case tco goggil’s first meeting with petitioners was on date petitioners had a worksheet that they offered as substantiation for the expenses underlying their claimed deductions but provided very little third-party documentation of their reported expenses at that meeting petitioners and tco goggil met again on date petitioners brought some documentation of expenses with them to the second meeting with tco goggil but still did not have much third-party documentation to substantiate their reported expenses petitioners and tco goggil met a third time on date petitioners did not bring any additional substantiation to that meeting on date on the basis of the third-party documentation that petitioners had provided tco goggil mailed form_4549 income_tax examination changes to petitioners proposing adjustments to their and returns by letter dated date petitioners responded to each of the explanations of items from the form_4549 by this time tco goggil had also the report notes for november through date are entered on date with the note somehow notes entered from to were deleted from history obtained time report from secretary added here to have time balance mr hornbacker brought his laptop with him to the meeting because he claimed his substantiation was saved there tco goggil informed him that she needed hard copies of the substantiation been assigned a complicated fraud case concerning another taxpayer that involved years of federal_income_tax returns the case was complicated and was designated a priority on date tco goggil mailed revised proposed adjustments to petitioners that took into account new documentation petitioners had provided with their date letter petitioners did not agree with tco goggil’s revised proposed adjustments therefore on date tco goggil closed petitioners’ audit because the parties could not agree on the adjustments and the file was sent to her manager for review on date tco goggil received petitioners’ file from her manager with instructions to not allow the additional expenses and to meet with petitioners to review the proposed adjustments on date tco goggil reviewed petitioners’ file and on date she again met with petitioners at that meeting petitioners produced more documentation to substantiate their reported expenses petitioners and tco goggil scheduled an additional meeting because mrs hornbacker had to leave the date meeting early to go to work on date tco goggil met with petitioners for the final time at that meeting petitioners refused to sign form_872 consent to extend the time to assess tax for the years in issue on december and tco goggil again revised her proposed adjustments and then mailed to petitioners her final proposed adjustments after receiving the final proposed adjustments petitioners contacted the taxpayer_advocate_service tas on date tco goggil received a letter from tas on petitioners’ behalf requesting a correction to the final revised 30-day_letter because of alleged math errors tco goggil did not make any corrections to her final proposed adjustments noting in the report that any math errors were minor that petitioners would not sign form_872 and that she had been lenient during the audit by allowing petitioners expenses for which they had no third-party substantiation tco goggil closed the audit and gave her audit file to her manager her manager then forwarded the audit file to technical services for preparation and issuance of a notice_of_deficiency on date respondent mailed a notice_of_deficiency for and to petitioners’ last_known_address the notice_of_deficiency was issued before the expiration of the periods of limitations for both tax years in issue the purpose of form_872 is often to give the irs more time to determine the correct_tax liability before the irs must finalize its determination or lose the ability to collect any_tax see abumayyaleh v commissioner tcmemo_2010_275 slip op pincite petitioners did not petition this court on the notice_of_deficiency on date the irs assessed the taxes penalties and interest determined in the notice_of_deficiency ii the audit_reconsideration on date petitioners contacted tas by phone tas mailed petitioners a letter dated date memorializing that phone conversation in the letter tas confirmed that the irs had mailed petitioners a notice_of_deficiency to their address on record and expressed regret that they were not available to sign for the certified letter and that it was returned to the irs by the post office petitioners responded to tas by letter dated date which states this corrected final report was finally delivered to us around september 30th sic they also included additional information to dispute the final numbers in the corrected final report approximately one month after petitioners’ letter to tas respondent proposed a collection action against petitioners they received notices cp dated date for and informing them that the irs although it is not entirely clear from the record it appears that the corrected final report is the form 4549-a income_tax discrepancy adjustments and accompanying documentation that was included with the notice_of_deficiency intended to levy certain assets because petitioners had not paid their and federal_income_tax liabilities they then received letter final notice_of_intent_to_levy and notice of your right to a hearing dated date for and mrs hornbacker acknowledged on cross-examination that petitioners received the final notice_of_intent_to_levy petitioners did not request a collection_due_process_hearing nor did they respond otherwise to any of the notices on date tas prepared an operations assistance request oar requesting an audit_reconsideration for petitioners’ tax years and on date a tas-irs liaison received the oar and on date forwarded it to the irs on date the irs planning and special programs office processed the oar and forwarded it to a field_examination group for audit_reconsideration on date petitioners’ audit_reconsideration was assigned to tco theilken the case was not mailed to tco theilken until date because she was on approved leave during the week of date on july and tco theilken reviewed petitioners’ audit file and agreed with the original audit results she called petitioners and informed mr hornbacker of her determination and he asked to speak with her manager tco theilken’s manager called mr hornbacker and told mr hornbacker that he agreed with tco theilken’s determination respondent mailed petitioners a letter dated date explaining the outcome of the audit_reconsideration iii appeals petitioners submitted a protest letter dated date requesting an appeal of their audit_reconsideration determination petitioners attached to the protest letter more substantiation for the expenses underlying their claimed deductions for and on date tco theilken or her manager reviewed petitioners’ protest letter and on date petitioners’ audit file was forwarded to the irs office of appeals in chicago appeals appeals mailed petitioners a letter dated date which acknowledged receipt of their case on date and explained what appeals does the letter informed petitioners that if they wish to stop or reduce interest on part or all of the proposed balance due you can make payments towards the tax at the address listed above appeals officer sander ao sander mailed petitioners a letter dated date informing them that she had been assigned to their case and explaining the appeals process on february petitioners faxed additional substantiation about individual_retirement_account distributions for and ao sander then mailed petitioners a letter dated date scheduling a conference with them for date on march and petitioners faxed ao sander form_5498 ira contribution information and form_1098 mortgage interest statement respectively the information on form_5498 is handwritten and the box next to corrected is marked ao sander mailed petitioners a letter dated date informing petitioners that she was allowing your claim in part but that they had not fully met their burden for all of their reported expenses on date ao sander faxed to mr hornbacker a form_4549 that shows an overpayment of dollar_figure for petitioners disagreed with ao sander’s determinations and on june june and date faxed her additional explanations for their claimed expenses ao sander mailed petitioners a letter dated date sustaining the examiner’s determination and allowing an additional deduction for schedule c the first stipulation of facts signed by the parties states ao sander faxed to petitioners a copy of her revised tax computations a copy of the computations is attached as exhibit 26-j exhibit 26-j includes a form_4549 for only business_expenses as shown on the enclosed report petitioners again disagreed with ao sander’s determination and mr hornbacker twice faxed her additional information on date ao sander completed form_5402 appeals transmittal and case memo dated date determining that petitioners were allowed additional deductions claimed on schedule c profit or loss from business and reducing petitioners’ federal_income_tax liabilities by dollar_figure and dollar_figure for and respectively appeals also created a final schedule of adjustments on date adjusting the original assessments reflected on form 4549-a from dollar_figure to dollar_figure for and dollar_figure to dollar_figure for petitioners’ sec_6662 accuracy-related_penalties were abated in full iv petitioners’ offers-in-compromise oics petitioners’ filed separate forms 656-l offer_in_compromise doubt as to liability for and dated date they offered dollar_figure and dollar_figure as compromises for their and federal_income_tax liabilities respectively and remitted these amounts with their oics exhibit 30-j includes only the cover letter referencing the report respondent objected to any evidence about petitioners’ oics being entered into evidence on the grounds of relevancy the court finds that a discussion of the oics is warranted therefore respondent’s objection is overruled a petitioners’ oic petitioners received a letter dated date informing them that the irs had closed the file on their offer for their tax_liability because the irs did not have jurisdiction to process the offer based on the following we cannot consider your offer based on doubt as to liability sic because you raise no issue regarding the accuracy of your tax_liability the letter also informed petitioners that they would receive a refund of dollar_figure in to weeks along with the letter the irs returned the form 656-l with the received stamp crossed out and the word return stamped in capital letters at the top of the first page b petitioners’ oic respondent received petitioners’ oic on date which included additional documentation on date respondent abated tax of dollar_figure and reduced or removed late payment interest of dollar_figure for petitioners then received a letter dated date informing them that their offer for their tax_liability was rejected because w e have partially abated the original tax_assessment there is no longer a basis for the offer_in_compromise the letter also informs petitioners of their right to appeal the rejection within days of the date of the letter petitioners did not appeal the rejection nor did they submit a new oic after the date abatement of tax while the letter makes no mention of what was done with the check for dollar_figure petitioners mailed to the irs with their oic for at trial respondent stated that it was standard practice for the check to be cashed when received and placed in a account so that the check would not expire and be rejected by the bank during the pendency of the oic the funds are treated as a deposit towards the oic not a payment petitioners did receive a u s treasury check for dollar_figure dated date as of the time of trial petitioners had not negotiated the checkdollar_figure v petitioners’ request for interest abatement petitioners sent the irs form_843 claim_for_refund and request for abatement dated date the form_843 was for and requested that dollar_figure be abated the form_843 instructions direct taxpayers to prepare a separate form_843 for each tax period there is no form_843 in the record for but in their explanation attached to the form_843 petitioners state this request is in regard to income_tax for and they also request an abatement of all interest assessed from date sic to the present respondent stated that a account is essentially a clearing house account there was no testimony about the date of the refund of the dollar_figure submitted with the oic petitioners marked the box for interest was assessed as a result of irs errors or delays petitioners also stated that there was a sec_6662 accuracy- related penalty in issue and marked the box that reasonable_cause can be shown for not assessing the penalty the section of form_843 for the date s of payment s is blank the received stamp on the form_843 is dated date respondent mailed petitioners separate notices of determination disallowing their requests for abatement of interest for and each dated date opinion on form_843 petitioners requested an abatement of interest from date to the present in their petition petitioners ask the court to waive all interest and penalties made in this case the parties stipulated that respondent did not contact petitioners in writing about the audit of their tax returns before date because the commissioner may abate interest only for s ection confers no ‘stand alone’ jurisdiction of the tax_court to review the commissioner’s determinations to abate penalties see sec_6404 138_tc_295 even if the court had jurisdiction over the penalties here the irs had abated them in full in date well before the petition was filed in this case therefore the court’s opinion will only address petitioners’ request for an abatement of interest managerial and ministerial acts performed after the irs contacts the taxpayer in writing the court will review only petitioners’ request for interest abatement for managerial and ministerial acts performed after date see sec_6404 sec_301_6404-2 proced admin regs i abatement of interest generally for tax years beginning after date the commissioner is permitted to abate interest on any deficiency in tax attributable in whole or in part to any unreasonable error or delay by an irs officer_or_employee in performing a managerial or ministerial_act 112_tc_19 an error or delay shall be taken into account only if no significant aspect of the error or delay can be attributed to the taxpayer involved and the error or delay occurs after the irs has contacted the taxpayer in writing with respect to the deficiency or payment sec_6404 a managerial act is an administrative act that occurs during the processing of a taxpayer’s case and that involves the temporary or permanent loss of records or the exercise of judgment or discretion relating to personnel management sec_301_6404-2 proced admin regs a ministerial_act is a procedural or mechanical act that does not involve the exercise of judgment or discretion and occurs during the processing of a taxpayer’s case after all the prerequisites to the act such as conferences and review by supervisors have taken place see 113_tc_145 sec_301_6404-2 proced admin regs in contrast a decision concerning the proper application of federal tax law or other applicable federal or state law is not a managerial or ministerial_act sec_301_6404-2 and proced admin regs the mere passage of time does not establish error or delay in performing a managerial or ministerial_act see lee v commissioner t c pincite ibrahim v commissioner tcmemo_2011_215 citing lee v commissioner t c pincite sec_6404 is not intended to be routinely used to avoid payment of interest rather congress intended that interest be abated where failure to abate interest would be widely perceived as grossly unfair h_r rept no pincite c b vol s rept no pincite 1986_3_cb_1 to qualify for abatement of interest under sec_6404 the taxpayer must identify an unreasonable error or delay by the irs in performing a ministerial or managerial act establish a correlation between the error or delay by the irs and a specific period for which interest should be abated and show that the taxpayer would have paid his or her tax_liability earlier but for such error or delay sec_6404 ibrahim v commissioner tcmemo_2011_215 slip op pincite braun v commissioner tcmemo_2005_221 slip op pincite sec_301_6404-2 proced admin regs see also 112_tc_230 the court may order an abatement when the commissioner abused his discretion in failing to abate interest sec_6404 the taxpayer must prove that the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law lee v commissioner t c pincite woodral v commissioner t c pincite ii petitioners’ actions and argument a statutory requirements petitioners must meet the court will examine each of the separate requirements petitioners must meet identify irs error or delay in performing a managerial or ministerial_act the regulations give several examples of managerial and ministerial errors or delays ranging from the managerial act of not reassigning an auditor’s cases after the auditor is permanently reassigned to another group to the ministerial_act of transferring a file see sec_301_6404-2 proced admin regs petitioners alleged no specific irs error or delay in performing a managerial or ministerial_act their main argument was that at multiple levels of the audit the federal tax laws were improperly applied because by their final appeals_conference several of their claimed deductions that tco goggil disallowed during the initial audit were allowed the improper application of federal tax law during the course of petitioners’ audit is not a managerial or ministerial_act see id para b and petitioners also allege that the irs lost and admitted it had lost their file for at least two months during the audit they provided no evidence to corroborate their allegation the court need not accept petitioners’ self-serving testimony when they fail to present corroborative evidence see 87_tc_74 there is no documentation in any of the reports in the record of their file being lost the only indication of any lost documentation is a note in the reports stating that some of tco goggil’s notes had been deleted and needed to be reentered for timekeeping purposes in fact the reports show adequate response times by the irs throughout petitioners’ audit tco goggil’s schedule was full for days which meant when petitioners required subsequent meetings they could not be immediately rescheduled during petitioners’ audit tcos goggil had also been assigned a fraud case that took priority over her other cases the prioritizing of work and caseloads is not a managerial or ministerial_act bartelma v commissioner tcmemo_2005_64 jacobs v commissioner tcmemo_2000_123 this is more akin to a general administrative decision see sec_301_6404-2 examples and proced admin regs tco theilken’s and ao sander’s case file notes also show that they timely worked on and processed petitioners’ file additionally the fact that petitioners provided additional third-party substantiation at almost every meeting throughout the audit and audit_reconsideration instead of substantiating their claimed deductions at the beginning of the audit meant that the tcos and the ao working on petitioners’ file had to continually review more documentation after almost every meeting establish a correlation between the error or delay by the irs and a specific period for which interest should be abated on form_843 petitioners requested an abatement of interest from date to the present then in their petition they requested a waiver of all interest and penalties made in this case petitioners make no correlation between any irs errors or delays in performing managerial or ministerial acts and a specific period for which interest should be abated this court has held that a as noted supra respondent did not contact petitioners in writing about their audit before date request for an abatement of all interest is a request to be exempt from interest as opposed to an abatement of interest for a specific period see braun v commissioner slip op pincite donovan v commissioner tcmemo_2000_220 slip op pincite congress did not intend the statute to be used routinely to avoid payment of interest see h_r rept no supra pincite c b vol pincite s rept no supra pincite c b vol pincite show that the taxpayer would have paid his or her tax_liability earlier but for such error or delay petitioners repeatedly testified that they would have paid their liability promptly if the irs had calculated it correctly the first time while the court does not doubt petitioners’ intentions to dutifully pay their fair share of taxes their actions throughout the audit belie their words at every meeting with tco goggil and with appeals petitioners continued to provide additional substantiation for their reported expenses had they presented all of the necessary substantiation at the first and perhaps second meetings with tco goggil the audit would not have taken as long as it did additionally the notice_of_deficiency for and was issued in a timely manner on date well within the periods of limitations for both years b petitioners’ oics petitioners submitted oics for and on date for dollar_figure and dollar_figure respectively the irs rejected both oics petitioners’ oic was rejected within three weeks on date and dollar_figure was refunded to them petitioners’ oic was rejected on date and dollar_figure was refunded to them petitioners argue that interest should be abated for the period from the date they filed their oics to the date the irs refunded the amounts they sent with the offers because respondent cashed petitioners’ checks and because of the amount of time respondent took to reject the oic unless otherwise specified by the taxpayer amounts submitted with an oic are considered deposits they are not payments of the liability which would stop the accumulation of interest on the underlying liability to the extent of the payment goettee v commissioner tcmemo_2003_43 citing 323_us_658 and 35_tc_1130 aff’d 192_fedappx_212 4th cir sec_301_7122-1 proced admin regs petitioners did not assert that the amounts submitted with their oics were to be applied to the liabilities if their offers were rejected therefore the amounts submitted with their oics were deposits supporting their offers and respondent did not have unrestricted use of the money see goettee v commissioner tcmemo_2003_43 as stated supra the mere passage of time does not create a claim for an abatement of interest see lee v commissioner t c pincite although the irs rejected petitioners’ oic in a matter of days but did not reject petitioners oic for seven months there was no unreasonable error or delay caused by a managerial or ministerial_act respondent acted on the basis of additional documentation petitioners included with the oic and abated previously assessed tax and reduced or removed late payment interest before the date he denied the oic the record does not reflect that respondent deviated from standard irs procedures in processing petitioners’ oics see chakoian v commissioner tcmemo_2009_151 citing braun v commissioner t c memo indeed the irs has up to months to process an oic see sec_7122 paneque v commissioner tcmemo_2013_48 at n iii conclusion petitioners have failed to prove that any managerial or ministerial_act by the irs caused an unreasonable error or delay during the audit of their and federal_income_tax returns they have failed to connect any error or delay to a specific period instead requesting to be exempt from interest from the time they filed their return until they filed form_843 and they have failed to prove that they would have paid their tax_liabilities sooner except for the irs’ error or delay additionally petitioners have failed to prove that any managerial or ministerial_act resulted in an unreasonable error or delay in the irs’ processing of their and oics respondent did not abuse his discretion when he denied petitioners’ request for an abatement of interest for and the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
